Exhibit 10.32

 

AMENDMENT NO. 1

TO THE

MATTEL INCENTIVE PLAN

 

WHEREAS, Mattel, Inc. (“Mattel”) maintains the Mattel Incentive Plan (the
“Plan”);

 

WHEREAS, pursuant to Section 8.1 of the Plan, Mattel reserved the right to
amend, modify or terminate the Plan at any time by action of the Board of
Directors of Mattel (the “Board”) or the Compensation Committee of the Board
(the “Committee”); and

 

WHEREAS, in order to avoid certain adverse federal income tax consequences to
participants in the Plan as a result of Section 409A of the Internal Revenue
Code of 1986, as amended, the Committee desires to amend certain provisions of
the Plan.

 

NOW, THEREFORE, pursuant to Section 8.1 of the Plan, the Plan is hereby amended,
effective as of November 20, 2008, as follows:

 

1. Capitalized Terms. Capitalized terms that are not defined in this Amendment
No. 1 shall have the meanings ascribed thereto in the Plan.

 

2. A new Section 2.5(e) of the Plan is added to the Plan to read as follows:

 

“Notwithstanding the foregoing, for each Bonus Opportunity made on or after
January 1, 2009, each reference to ‘20%’ or more of the Outstanding Company
Common Stock or the Outstanding Company Voting Securities (or the outstanding
shares of common stock of any corporation resulting from a Business Combination)
in Sections 2.5(a) and (c) shall be deemed to read ‘35%’.”

 

3. Section 5.4(a) of the Plan is amended in its entirety to read as follows:

 

“Unless otherwise directed by the Committee, each Bonus shall be paid no later
than the 15 th day of the third month following the end of the calendar year in
which the Bonus is no longer subject to a ‘substantial risk of forfeiture’
(within the meaning of Code Section 409A).”

 

4. Section 5.4(b) of the Plan is amended in its entirety to read as follows:

 

“Subject to Section 5.2 and Article VII, unless otherwise specifically
determined by the Committee or otherwise provided for in an employment agreement
with the Company, a Participant shall be eligible for payment of a Bonus under
the Plan only if the Participant is an active employee of the Company on the
date of payment; provided, however, that for a Participant who is on a



--------------------------------------------------------------------------------

leave of absence on the date of payment, Mattel’s senior executive of Human
Resources or his delegate shall have the discretion to determine the
requirements for such Participant’s return to active employee status in order to
be eligible to receive the payment and the timing of such payment, but in no
event shall such payment be made later than the last date permitted for such
payment under Section 5.4(a).”

 

5. A new Section 5.4(d) is added to the Plan to read as follows:

 

“(d) Notwithstanding any other provision of the Plan to the contrary, if any
Bonus payable under the Plan is subject to a valid deferral election under the
terms of another plan or arrangement maintained by Mattel or its subsidiaries,
the payment of such Bonus shall be in accordance with, and subject to, such
deferral election.”

 

6. The second sentence of Article VII of the Plan is amended in its entirety to
read as follows:

 

“Notwithstanding the foregoing, in the case of a Participant who is a party to
any individual agreement under which the Participant is or may become entitled
to a bonus or other payment with respect to the CIC Period (any such bonus or
other payment, a ‘CIC Payment’), Mattel or its successor may make the right of
such Participant to receive such interim cash payment conditional upon the
execution by such Participant of a waiver of the right to receive such CIC
Payment to the extent such CIC Payment would duplicate such interim cash payment
and is not “deferred compensation” within the meaning of Code Section 409A;
provided, however, that the Committee shall have the discretion to reduce or
eliminate the interim cash payment by the CIC Payment under the individual
agreement and pay only the excess of such interim cash payment over the CIC
Payment and, in such case, the right of such Participant to receive a reduced
interim cash payment shall not be conditional upon the execution by such
Participant of a waiver of the right to receive such CIC Payment.”

 

7. A new Section 8.5 of the Plan is added to read as follows:

 

“8.5. Code Section 409A. Mattel intends that the Bonuses under the Plan shall be
exempt from Code Section 409A as short-term deferrals and shall not constitute
‘deferred compensation’ within the meaning of Code Section 409A (absent a valid
deferral election under the terms of another plan or arrangement maintained by
Mattel or its subsidiaries). The Plan shall be interpreted, construed

 

2



--------------------------------------------------------------------------------

and administered in accordance with the foregoing intent, so as to avoid the
imposition of taxes and penalties on Participants pursuant to Code Section 409A.
Mattel shall have no liability to any Participant, any Participant’s spouse or
otherwise if the Plan or any amounts paid or payable hereunder are subject to
the additional tax and penalties under Code Section 409A.”

 

8. Ratification and Confirmation. Except as specifically amended hereby, the
Plan is hereby ratified and confirmed in all respects and remains in full force
and effect.

 

9. Governing Law. This Amendment No. 1 shall be governed by, and construed in
accordance with, the laws of the State of Delaware.

 

10. Headings. Section headings are for convenience only and shall not be
considered a part of this Amendment No. 1.

 

IN WITNESS WHEREOF, Mattel has caused this Amendment No. 1 to be executed,
effective as of November 20, 2008.

 

MATTEL, INC. By:   /s/ ALAN KAYE

Name:

 

Alan Kaye

Title:

 

Senior Vice President, Human Resources

Dated:

 

December 19, 2008

 

 

3